DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2017-131542, filed on 04 July 2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/13/2020 and 01/10/2020 comply with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a unit or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “unit” or “step” or a term used as a substitute for “unit” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “unit” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “unit for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “unit” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “unit” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “unit” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “unit” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “unit” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are as follows:
The transmitting unit in claim 1 is modified by function “transmitting” and has functional language “configured to emit …”  Neither the modifier nor functional language provide structure.  Fig. 2 shows electronics including an antenna 1202.
The receiving unit in claim 1 is modified by function “receiving” and has functional language “configured to receive …”  Neither the modifier nor functional language provide structure.  Fig. 2 shows electronics including an antenna 1203.
  The spectrum calculation unit in claim 1 is modified by function “spectrum calculation” and has functional language “for calculation … a spectrum in which a region of a position parameter of the object and a region of a shape parameter of the object are taken as domains.”  Neither the modifier nor functional language provide structure.  Figure 26 shows a computer.  According to the specification equations 7 – 9 describe the received signal that take into account geometry and reflectance.  According to the specification, “a spectrum in which a region of the position parameter and a region of the shape parameter of the target object are taken as domains” refer to evaluation functions given by Formulae (10) to (12).  A domain of a spectrum is designated by the argument u = (R, Δ) of the evaluations functions, and thus designated by the parameter R indication the position of the target object, the parameter A indicating the shape of the target object.”  See Spec. Para. 143.  In Formulae (7),                     
                        
                            
                                u
                            
                            
                                k
                            
                        
                    
                is a two dimensional variable that is a pair of distance (R) and width (Δ) to a target where                     
                        
                            
                                u
                            
                            
                                k
                            
                        
                        =
                        
                            
                                
                                    
                                        R
                                    
                                    
                                        k
                                    
                                
                                ,
                                
                                    
                                        ∆
                                    
                                    
                                        k
                                    
                                
                            
                        
                    
                .  See Spec. Para. 120.  
The parameter value calculation unit in claim 1 is modified by function “parameter value calculation” and has functional language “configured to calculate …a value of the position parameter of the object and a value of the shape parameter of the object.”  Neither the modifier nor functional language provide structure.  Figure 26 shows a computer.  According to the specification, the parameter values correspond to range and width of the target viewed from a transmitting/receiving device.  See Spec. Paras. 236. 
The zone determination unit in claim 2 is modified by function “zone determination” and has functional language “configured to determine … zones for calculation reflectance of the object.  Neither the modifier nor functional language provide structure.  Figure 26 shows a computer.  The specification generally states that the zone is based on the values of the position parameter and the shape parameter of the target object.  See Spec. Para. 229.  Zones are defined only in the distance direction and is based on the minimum distance corresponding to one of the transmitting/receiving devices 1001.  See Spec. Para. 262.  The specification provides a specific example with regards to Figs. 20 – 21.  See Spec. Paras. 250 – 252. 
The reflectance distribution calculation unit in claim 2 is modified by function “reflectance distribution calculation” and has functional language “configured to calculate, for each pair, a reflectance of the object in each of the zones …  Neither the modifier nor functional language provide structure.  Figure 26 shows a computer.  According to the specification, the reflectance distribution is simply the intensity (reflectance) due to a reflected object in an x-y plane for each zone.  See Spec. Para. 265, 289 and 323.  The reflectance is uniform.  See Spec. Para. 263.  
The image generating unit in claim 2 is modified by function “image generating” and has functional language “configured to obtain a product of distributions … generating, using the obtained product, an image of the object.”  Neither the modifier nor functional language provide structure.  Figure 26 shows a computer.  According to the specification, equation 22 at paragraph 265 is used to obtain a product of distributions for a reflectance distribution in order to generate image I(x,y).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 7-8, 10, 12, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reza (CN 1643398A).
As to claims 1 and 7 – 8, Reza discloses an object detection apparatus for detecting an object using radio waves (Page 2 “radar” see also Page 5 “detection system 10 detects the target …”), comprising: 
a transmitting unit configured to emit, to the object, radio waves that serve as transmission signals (Page 2 “transmitting antenna”); 
a receiving unit configured to receive the radio waves reflected off the object as reception signals (Page 2 “receiving array” see also Page 10 “antenna array”);
a spectrum calculation unit configured to calculate, based on the transmission signals and the reception signals, a spectrum in which a region of a position parameter of the object and a region of a shape parameter of the object are taken as domains (Page 7 “range Doppler map” see also Page 6 “MUSIC” see also Page 2 “FFT” see also Page 5 “for a given azimuth, generating each distance Doppler in FIG. 16 known to one skilled in the art, the conventional signal processing operations has been used for preprocessing each distance Doppler radar data of FIG. 16, …”); and 
a parameter value calculation unit configured to calculate, based on the spectrum calculated by the spectrum calculation unit, a value of the position parameter of the object and a value of the shape parameter of the object (Page 9 “based on the distance and Doppler radar resolution and detection mode of the HFSWR system (i.e. the type of target detected) selects the size of target region 82 while ensuring the detection window to adjust the size to match the target shape … the detection window 80 is actually an adaptive detection window which depends on an operating parameter and the detection mode of the radar system to change.  It is obviously, the detection window 80 and the detection method 90 can be applied in the distance Doppler image generated by any spectral estimator.”  Thus, a window is based on distance and shape of the target.).
Reza also discloses that the invention can be realized via a computer meeting the scope of computer and non-transitory memory of claim 8.  
As to claim 3, 10 and 15, Reza discloses the object detection apparatus according to claim 1 and 7-8, wherein the transmitting unit transmits, as the transmission signals, radio waves whose frequency is modulated (Page 2 “frequency coding”).  
As to claims 5, 12 and 17, Reza discloses the object detection apparatus according to claim 1 and 7-8, wherein the receiving unit receives radio waves reflected off the object as the reception signals, and further mixes the transmission signals with the received reception signals to generate intermediate frequency signals, and the spectrum calculation unit calculates the spectrum based on the intermediate frequency signals (Page 2 “Then, the radar data is demodulated to baseband, where low-pass filtering and down-sampling. the radar data collected by the receiving antenna array are complex (i.e., having real and imaginary parts). each signal processing components so that the down-sampling, the radar data is complex, and is required to perform the above operation is executed to process a plurality of data.” See also Page 5 “the conventional signal processing operations has been used for preprocessing each distance Doppler radar data of FIG. 16, which comprises a band-pass filter, heterodyne action, A/D conversion, demodulation down-sampling and matched filtering. Referring to FIG. 2b, as usual for those skilled in the art.”  As is known is the art, a received signal is amplified, mixed (demodulated/heterodyned), filtered and other pre-processing steps before being digitized and processed by a computer in order to perform digital signal processing such as Fourier transforms to obtain range Doppler matrix/map.  Note that range-Doppler map is digital.).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 9, 11, 14 and 16 are rejected under 35 U.S.C. 103 as being obvious over Reza in view Stirling-Gallacher (US 2012/0146844).
As to claim 2, 9 and 14, Reza teaches the object detection apparatus according to claim 1 and 7-8, wherein a plurality of the transmitting units and a plurality of the receiving units are provided (As discussed in claim 1.  However, it is not clear if Reza teaches more than one transmit antenna although it would be an obvious equivalent or variation to have more than one antenna.), the plurality of receiving units are respectively associated with the plurality of transmitting units (Page 5 “azimuth data” thus implicit is the well-known relationship                     
                        ∆
                        θ
                        =
                        
                            
                                2
                                π
                                
                                    
                                        dsin
                                    
                                    ⁡
                                    
                                        θ
                                    
                                
                            
                            
                                λ
                            
                        
                    
                 where θ is the angle of incidence of wave front to antenna element, d is distance between antenna elements and λ is wavelength and                     
                        ∆
                        θ
                    
                 is the change is angle from element to element.), 
the spectrum calculation unit calculates, for each pair of transmitting unit and associated receiving unit, a spectrum in which a region of a position parameter of the object and a region of a shape parameter of the 7Docket No. J-19-0299object are taken as domains based on the transmission signals and the reception signals (as discussed in claim 1),
the parameter value calculation unit calculates, based on the spectrum calculated for each pair by the spectrum calculation unit, a value of the position parameter of the object and a value of the shape parameter of the object, and the object detection apparatus (as discussed in claim 1) further comprises: 
a zone determination unit configured to determine, based on the values of the position parameter and the shape parameter of the object calculated by the parameter value calculation unit, zones for calculating reflectance of the object (Page 9 as cited in claim 1 wherein a window is based on distance and shape of the target); 
a reflectance distribution calculation unit configured to calculate, for each pair, reflectance of the object in each of the zones determined by the zone, determination unit, based on the transmission signals and the reception signals (Page 9 “distribution is calculated for λ/σ values of X, as previously described. the given X and for calculating the value of σ, then the threshold value (λ) is calculated according to Equation 3: λ = σ (3)”); and 
an image generation unit configured to obtain a product of distributions of the reflectance calculated for the respective pairs, and generating, using the obtained product, an image of the object (Figs. 10 - 13).  
Although Reza teaches an antenna array that includes a plurality of receive antenna, it appears that the antenna array in Reza only teaches a single antenna for transmitting.
In the same field of endeavor, Stirling-Gallacher teaches an antenna array that includes a plurality of transmitting antennae.  
In view of the teachings of Stirling-Gallacher, it would have been obvious to a person having ordinary skill in the art at the time of filing to modified the antenna array of Reza to include a plurality of transmit antenna thereby increasing the size of the virtual aperture thus increasing coverage area and adding more flexibility for applications such as beamforming and also increasing overall resolution.  
As to claim 4, 11 and 16, Reza does not teach the object detection apparatus according to claims 1 and 7- 8, wherein a plurality of the transmitting units are provided, and the plurality of transmitting unit respectively emit the transmission signals at different timings, or emit the transmission signals in different transmission frequencies.  
Although Reza teaches an antenna array that includes a plurality of receive antenna, it appears that the antenna array in Reza only teaches a single antenna for transmitting.
In the same field of endeavor, Stirling-Gallacher teaches an antenna array that includes a plurality of transmitting antennae.  
In view of the teachings of Stirling-Gallacher, it would have been obvious to a person having ordinary skill in the art at the time of filing to modified the antenna array of Reza to include a plurality of transmit antenna thereby increasing the size of the virtual aperture thus increasing coverage area and adding more flexibility for applications such as beamforming and also increasing overall resolution.  
Reza does not appear to teach either frequency or time division multiplexing.  The Examiner notes that both types of multiplexing are well-known in the art to reduce self-interference.   For example, Stirling-Gallacher teaches both frequency and time division multiplexing.  See Stirling-Gallacher Paras. 60 and 62.
In view of what is already well-known in the art including Stirling-Gallacher, it would have been obvious to apply frequency and/or time division multiplexing to prevent overlapping signals thus reducing interference.
Claims 6, 13 and 18 are rejected under 35 U.S.C. 103 as being obvious over Reza in view Natsume (US 2009/0309784).
As to claims 6, 13 and 18, Reza teaches the object detection apparatus according to claims 5, 12 and 17, wherein the spectrum calculation unit calculates, based on measured values of the intermediate frequency signals for which different sampling time ranges are preset (Page 9 “receiving array” and Page 2 “sampling” Thus, each sample corresponding to a different array will have a different line-of-sight path to target thus having different delay/range.), correlation matrices that correspond to the respective sampling time ranges (Page 7 “correlation” Note that correlation involves correlating with a reference transmit signal and the large spike of correlation would correspond to a delay/range to target that would be slightly different for each antenna.), and the spectrum calculation unit further calculates an average of the correlation matrices that correspond to the respective sampling time ranges (Page 8 “average amplitude”), and then calculates the spectrum based on the average of the correlation matrices (Page 7 “range Doppler map”).  
It is not clear whether the average amplitude as taught by Reza is based on the correlations.
In the same field of endeavor, Natsume teaches “Spatial averaging methods are known which can suppress such correlation. This is achieved by using a plurality of sub-arrays, which each constitute a part of the receiving antenna of a radar apparatus, with each sub-array formed of a plurality of antenna elements. Respective values of concurrently received signals from the antenna elements of each sub-array are used to derive a correlation matrix corresponding to that sub-array, and the respective correlation matrices thus obtained are averaged, to obtain an average correlation matrix (Para. 8).”
In view of the teachings of Natsume, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the teachings of Reza to include an average of correlations to determine an average amplitude thereby improving signals of interest without improving noise thus improving signal-to-noise.  

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029. The examiner can normally be reached 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W JUSTICE/Examiner, Art Unit 3648